DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764650. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to a species or sub-genus claimed in patent claim 1, i.e., the entire scope of the patent claim 1 falls within the scope of the claim 1 of the application.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10764650. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 is generic to a species or sub-genus claimed in patent claim 12, i.e., the entire scope of the patent claim 12 falls within the scope of the claim 12 of the application.
18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10764650. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is generic to a species or sub-genus claimed in patent claim 18, i.e., the entire scope of the patent claim 18 falls within the scope of the claim 18 of the application.
Claims 2-7, 9, 11, 13-14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 2-7, 9, 11, 13-14, 16, and 19-20 of U.S. Patent No. 10764650. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-7, 9, 11, 13-14, 16, and 19-20 are generic to a species or sub-genus claimed in corresponding patent claims 2-7, 9, 11, 13-14, 16, and 19-20, i.e., the entire scope of the corresponding patent claims 2-7, 9, 11, 13-14, 16, and 19-20 falls within the scope of claims 2-7, 9, 11, 13-14, 16, and 19-20 of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt et al. (US 2015/0365450) and Brooks et al. (US 2009/0031384).

Regarding claim 1, Gaunt teaches a method, comprising:
receiving, by a processing system comprising a processor, over a network from user equipment, Hypertext Transfer Protocol (HTTP) traffic in an HTTP stream ([0007], “The proxy server detects requests for streaming videos from the media player to a content sharing service, such as YouTube.” [0019], “In one embodiment, the communication protocol for the communications between the content sharing service 160 and the client device 110 is HTTP Live Streaming (HLS) for streaming video content. Other communication protocols for streaming video such as Dynamic Adaptive Streaming over HTTP (DASH) can also be used for network implementation.”);assuming control, by a processing system operating at a network element, of a video content transfer between a video server and a video client for the HTTP traffic responsive to determining the HTTP traffic comprises a request from the video client for a video content ([0007], “The proxy server detects requests for streaming videos from the media player to a content sharing service, such as YouTube.” [0019], “In one embodiment, the communication protocol for the communications between the content sharing service 160 and the client device 110 is HTTP Live Streaming (HLS) for 
requesting, by the processing system at the network element, manifest files of the video content from the video server responsive to the assuming control of the video content transfer ([0008], “In the case of HLS streaming protocol, the manifest files are a HLS master and media playlists.” [0045], “Initially, the streaming video playback system 130 intercepts 320 a request for a streaming video from a media player of a client device, e.g., the media player 120 of the client device 110. The request identifies the requested streaming video, e.g., the URL of the streaming video. The streaming video playback system 130 processes the request, …, and sends 320 the processed request to a content sharing service, e.g., the content sharing service 160 in FIG. 1.” [0046], “The streaming video playback system 130 receives 330 streaming metadata 
generating, by the processing system at the network element, a video transfer rate selection and a video transfer resolution selection for a time slot of the video content ([0037], [0051], “The proxy server 210 receives 410 streaming data from the content sharing service 160, where the streaming data include a master playlist identified by a URL and one or more media playlists. Each media playlist represents an available streaming video in a particular visual quality measured by, for example, bit rate, resolution and other visual features of the streaming video.” [0052], “The proxy server 210 selects 412 a media playlist based on user input or network conditions (e.g., current bit rate for streaming the video from the content sharing service 160).”),
transmitting, by the processing system at the network element, a request for video chunks from the video server ([0054], “The media player 120 sends 426 a request for the first video segment on the media playlist, where the request identifies a URL for downloading the first video segment from the content sharing service 160. The proxy server 210 intercepts the request, and sends 428 the request to the content sharing service 160.” Figs. 1, 4);
receiving, by the processing system at the network element, requested video chunks from the video server for the time slot of the video content responsive to the request for the video chunks ([0054], “Upon receiving 430 the first video segment from the content sharing service 160, the proxy server 210 
providing, by the processing system at the network element, over the network, the requested video chunks to the video client of the user equipment ([0054], “Upon receiving 430 the first video segment from the content sharing service 160, the proxy server 210 stores the first video segment in a local storage or sends 432 the first video segment to the media player 120 for playback.” Figs. 1, 4), including
publishing, by the processing system at the network element, an optimized manifest file to the video client ([0006], “A manifest file associated with a streaming video for a media player of a client device is generated locally at a streaming video playback system. Generating the manifest file or manifest files locally from streaming metadata helps to reduce startup time by reducing the number of round trips over the network with the user equipment to the content sharing service.” [0046], “The streaming video playback system 130 receives 330 streaming metadata from the content sharing service. … The streaming video playback system 130 generates 340 a manifest file based on the received streaming metadata. The manifest file may include the master playlist, a media playlist and a list of video segments associated with the media playlist.” [0052], “The proxy server 210 generates 414 a manifest file based on the selected media playlist and sends 416 the manifest file to the media player 120.” [0055], Figs. 1, 3-4),

Gaunt does not expressly teach receiving, by a processing system comprising a processor, over a network from user equipment, Hypertext Transfer Protocol (HTTP) traffic in an HTTP stream. Gaunt also does not expressly teach that the generating the video transfer rate selection and the video transfer resolution selection comprise selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment. Gaunt also does not expressly teach that the subscription level of the user equipment may limit video quality provided to the user equipment. While Gaunt teaches that the optimized manifest file contains a video transfer rate or a video transfer resolution for the time slot of the video content, or a combination of both (Gaunt: [0027]), Gaunt does not expressly teach that the optimized manifest file contains the selected video transfer rate or the selected video transfer resolution for the time slot of the video content, or a combination of both.
Gaunt teaches the limitations specified above; however, Gaunt does not expressly teach that the generating the video transfer rate selection and the video 
Brooks teaches:
generating a video transfer rate selection and a video transfer resolution selection comprising selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of user equipment ([0252], “For example, one rule implemented by the rules engine may comprise selectively servicing (or at least queuing first) requests from certain users first; e.g., those with a higher subscription priority or level under bandwidth-limited cases, and only after this tier of users is satisfied, servicing remaining content requests. In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not 
wherein the subscription level of the user equipment may limit video quality provided to the user equipment ([0252], “In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not prevent lower tier subscribers from receiving at least say SD-level service, or service at a prescribed minimum bitrate.”).
In view of Brooks’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the generating the video transfer rate selection and the video transfer resolution selection comprises selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment, and such that the subscription level of the user equipment may limit video quality provided to the user equipment.. The modification would enable a means for prioritizing higher quality content according to subscription status, thereby potentially enhancing convenience for users. The modification would additionally provide a means for a content provider to incentivize users to subscribe to higher tier subscriptions.
Moreover, considering Brooks’ teaching for generating the video transfer rate selection and the video transfer resolution selection (Brooks: [0252]) with Gaunt’s teaching for the optimized manifest file containing a video transfer rate or a video 

Regarding claim 3, the combination further teaches further comprising:
generating, by the processing system, the optimized manifest file for the requested video chunks (Gaunt: [0006], “A manifest file associated with a streaming video for a media player of a client device is generated locally at a streaming video playback system. Generating the manifest file or manifest files locally from streaming metadata helps to reduce startup time by reducing the number of round trips over the network with the user equipment to the content sharing service.” [0046], “The streaming video playback system 130 receives 330 streaming metadata from the content sharing service. … The streaming video playback system 130 generates 340 a manifest file based on the received streaming metadata. The manifest file may include the master playlist, a media playlist and a list of video segments associated with the media playlist.” [0052], [0055], Figs. 1, 3-4); and


Regarding claim 4, the combination further teaches wherein the publishing the optimized manifest file to the video client replaces the request from the video client for the video content with the optimized manifest file for the user equipment for the video content at the time slot (Gaunt: [0045], [0050], “The media player 120 sends 402 a request for a streaming video to the content sharing service 160. The proxy server 210 intercepts 404 the request, processes 406 the request and sends 408 the processed request to the content sharing service 160.” [0052], “The proxy server 210 generates 414 a manifest file based on the selected media playlist and sends 416 the manifest file to the media player 120.” [0055], Figs. 1, 3-4).

Regarding claim 5, the combination further teaches further comprising determining network conditions, wherein the generating the video transfer rate selection and the video transfer resolution selection for the time slot comprises generating the video transfer rate selection and the video transfer resolution selection for the time slot based on the user equipment and the network conditions between the user equipment and the processing system (Gaunt: [0036], [0051], “The proxy server 210 receives 410 

Regarding claim 6, the combination further teaches further comprising determining a subscription status between the video client and the video server, wherein the generating the video transfer rate selection and the video transfer resolution selection for the time slot is further based on the subscription status (Brooks: [0252], “For example, one rule implemented by the rules engine may comprise selectively servicing (or at least queuing first) requests from certain users first; e.g., those with a higher subscription priority or level under bandwidth-limited cases, and only after this tier of users is satisfied, servicing remaining content requests. In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not prevent lower tier subscribers from receiving at least say SD-level service, or service at a prescribed minimum bitrate.”).



Regarding claim 11, the combination further teaches further comprising inspecting a uniform resource identifier address file of a requested video content being requested by the video client (Gaunt: [0045], “Initially, the streaming video playback system 130 intercepts 320 a request for a streaming video from a media player of a client device, e.g., the media player 120 of the client device 110. The request identifies the requested streaming video, e.g., the URL of the streaming video. The streaming video playback system 130 processes the request,….”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, and Zane et al. (US 2017/0171341).

Regarding claim 2, the combination further teaches wherein the video content transfer is via an HTTP live streaming service (Gaunt: [0019], “In one embodiment, the communication protocol for the communications between the content sharing service 160 and the client device 110 is HTTP Live Streaming (HLS) for streaming video 
Zane teaches a network element comprising a software defined network element ([0011], [0077], “the content delivery system 500 illustratively comprises a network 505 and a media player 510.” [0084], “The proxy server 540 in the present embodiment is assumed to be implemented in software stored in a memory of the media player 510 and executed by a processor of the media player 510.” Figs. 1, 5).
In view of Zane’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the network element comprises a software defined network element. By utilizing a software defined network element, the modification would improve the combined system by reducing potential costs associated with hardware deployment and maintenance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, and Do et al. (US 2017/0041238).

Do teaches determining a resolution capability of user equipment, and generating a video transfer rate selection and a video transfer resolution selection based on the resolution capability ([0041], [0202], “There are many factors which determine which bitrate should be played. In the present embodiment, this depends on the resolution of the playback device screen.” [0203]).
In view of Do’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include determining a resolution capability of the user equipment, wherein the generating the video transfer rate selection and the video transfer resolution selection for the time slot is further based on the resolution capability of the user equipment. The modification would serve enable the distribution of content appropriate for users’ devices, thereby improving user convenience.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, and Swenson et al. (US 2012/0265847).

Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach comprising, responsive to 
Swenson teaches responsive to determining that HTTP traffic does not comprise a request for a video content, ignoring the HTTP traffic ([0021], “At a high-level, responsive to a user request, a client application 112 executing on the client computing device 102 requests to retrieve content over the network with the user equipment 110. The video detector 104 intercepts the request and determines if the request is for a video. If the request is not for a video, the video detector 104 forwards the request to an appropriate hosting server.” [0024], “As an inline network appliance, the video detector 104 receives all, or a subset of all the traffic sent and received by the client computing device 102, including Hypertext Transfer Protocol (HTTP), Real Time Messaging Protocol (RTMP) traffic.”).
In view of Swenson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include, responsive to determining that the HTTP traffic does not comprise a request for a video content, ignoring, by the processing system, the HTTP traffic. The modification would serve to reduce unnecessary processing operations, thereby improving system efficiency.

Claims 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, Pontillo et al. (US 2013/0247147).


Pontillo provides a teaching for utilizing an HTTP proxy layer (Abstract, [0065], [0068], “HTTP proxy layer 712 implements techniques to prevent other applications on the device from accessing the HTTP proxy. In one embodiment, the system determines if a connection to the HTTP proxy layer 712 came from the current process (i.e., the wrapped, host app), for example by looking through all the file descriptors in the current process and checking with the kernel to determine if any of file descriptors made the connection to HTTP proxy layer 712.”).
In view of Pontillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination that receiving the HTTP traffic comprises receiving the HTTP traffic via an HTTP proxy layer. The modification would improve serve to facilitate regulation of access to the HTTP proxy. See Pontillo, [0068].

Regarding claim 12, Gaunt teaches a device, comprising:
a processing system including a processor ([0016], Fig. 1); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0016], Fig. 1), comprising:
assuming control of a video content transfer between a video server and a video client of user equipment for Hypertext Transfer 
generating manifest files of the video content from the video server responsive to the assuming control of the video content transfer based on an analysis of the request for video content ([0046], “The streaming video playback system 130 receives 330 streaming metadata from the content 
generating a video transfer rate selection and a video transfer resolution selection for the video content for a time slot of the video content ([0037], [0051], “The proxy server 210 receives 410 streaming data from the content sharing service 160, where the streaming data include a master playlist identified by a URL and one or more media playlists. Each media playlist represents an available streaming video in a particular visual quality measured by, for example, bit rate, resolution and other visual features of the streaming video.” [0052], “The proxy server 210 selects 412 a media playlist based on user input or network conditions (e.g., current bit rate for streaming the video from the content sharing service 160).”);
generating an optimized manifest file for the time slot of the video content ([0006], “A manifest file associated with a streaming video for a media player of a client device is generated locally at a streaming video playback system. Generating the manifest file or manifest files locally from streaming metadata helps to reduce startup time by reducing the number of round trips over the network with the user equipment to the content sharing service.” [0046], “The streaming video playback system 130 
While Gaunt teaches that the step of assuming control occurs via a proxy server, Gaunt does not expressly teach that the step of assuming control occurs via an HTTP proxy layer. Gaunt also does not expressly teach that the generating the video transfer rate selection and the video transfer resolution selection comprise selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment. Gaunt also does not expressly teach that the subscription level of the user equipment may limit video quality provided to the user equipment. While Gaunt teaches that the optimized manifest file comprises a video transfer rate or a video transfer resolution for the time slot of the video content, or a combination of both (Gaunt: [0027]), Gaunt does not expressly teach that the optimized manifest file contains the selected video transfer rate or the selected video transfer resolution for the time slot of the video content, or a combination of both.
Brooks teaches:
generating a video transfer rate selection and a video transfer resolution selection comprising selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of user equipment ([0252], “For example, one rule implemented by the rules engine may comprise selectively servicing (or at least queuing first) requests from certain users first; 
wherein the subscription level of the user equipment may limit video quality provided to the user equipment ([0252], “In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not prevent lower tier subscribers from receiving at least say SD-level service, or service at a prescribed minimum bitrate.”).
In view of Brooks’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the generating the video transfer rate selection and the video transfer resolution selection comprises selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment, and such that the subscription level of the user equipment may limit video 
Moreover, considering Brooks’ teaching for generating the video transfer rate selection and the video transfer resolution selection (Brooks: [0252]) with Gaunt’s teaching for the optimized manifest file containing a video transfer rate or a video transfer resolution for the time slot of the video content, or a combination of both (Gaunt: [0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the optimized manifest file contains the selected video transfer rate or the selected video transfer resolution for the time slot of the video content, or a combination of both. The modification would enable a combined system to generate an optimized manifest file based, at least in part, on a user’s subscription level. The modification would serve to improve system efficiency, and would potentially allow for a reduction of bandwidth usage of the system.
While the combination teaches that the step of assuming control occurs via a proxy server (Gaunt: [0007], [0019], [0050]), the combination does not expressly teach that the step of assuming control occurs via an HTTP proxy layer.
Pontillo provides a teaching for utilizing an HTTP proxy layer (Abstract, [0065], [0068], “HTTP proxy layer 712 implements techniques to prevent other applications on the device from accessing the HTTP proxy. In one embodiment, the system determines if a connection to the HTTP proxy layer 712 came from the current process (i.e., the 
In view of Pontillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to such that the assuming control step occurs via an HTTP proxy layer, wherein the processing system is provided on top of the HTTP proxy layer. The modification would improve serve to facilitate regulation of access to the HTTP proxy. See Pontillo, [0068].

Regarding claim 13, the combination further teaches wherein the operations further comprise inspecting a uniform resource identifier of a manifest file of a video chunk of the video content from the video server (Gaunt: [0027], “The manifest file of a streaming video generated by the proxy server 210 includes a master playlist, which provides a URL of the streaming video and the URL identifies the location at the content sharing service 160 or a location at the proxy server 210 for downloading the streaming video.” [0033]).

Regarding claim 14, the combination further teaches wherein the operations further comprise transferring the optimized manifest file to the video client of the user equipment (Gaunt: [0006], [0046], [0052], “The proxy server 210 generates 414 a manifest file based on the selected media playlist and sends 416 the manifest file to the media player 120.” [0055], Figs. 1, 3-4).


Regarding claim 16, the combination further teaches wherein the operations further comprise determining a subscription status between the video client and the video server, wherein the generating the video transfer rate selection and the video transfer resolution selection for the time slot is further based on the subscription status (Brooks: [0252], “For example, one rule implemented by the rules engine may comprise selectively servicing (or at least queuing first) requests from certain users first; e.g., those with a higher subscription priority or level under bandwidth-limited cases, and only after this tier of users is satisfied, servicing remaining content requests. In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement 

Regarding claim 17, the combination further teaches wherein the operations further comprise publishing the optimized manifest file to the video client to replace a request for video content from the video client via the HTTP proxy layer with the optimized manifest file for the user equipment for the video content at the time slot (Gaunt: [0045], [0050], “The media player 120 sends 402 a request for a streaming video to the content sharing service 160. The proxy server 210 intercepts 404 the request, processes 406 the request and sends 408 the processed request to the content sharing service 160.” [0052], “The proxy server 210 generates 414 a manifest file based on the selected media playlist and sends 416 the manifest file to the media player 120.” [0055], Figs. 1, 3-4).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, Pontillo, and Swenson.

Regarding claim 18, Gaunt teaches a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ([0016], Fig. 1), comprising:

assuming control, by a video optimization proxy, of a video content transfer between a video server and a video client of user equipment for the HTTP traffic in the HTTP stream responsive to determining the HTTP traffic comprises the request for video content ([0045], “Initially, the streaming video playback system 130 intercepts 320 a request for a streaming video from a 
generating, by the video optimization proxy, a video transfer rate selection and a video transfer resolution selection for a requested video chunk of a time slot of the video content ([0037], [0051], “The proxy server 210 receives 410 streaming data from the content sharing service 160, where the streaming data include a master playlist identified by a URL and one or more media playlists. Each media playlist represents an available streaming video in a particular visual quality measured by, for example, bit rate, resolution and other visual features of the streaming video.” [0052], “The proxy server 210 selects 412 a media playlist based on user input or network conditions (e.g., current bit rate for streaming the video from the content sharing service 160).”);
generating, by the video optimization proxy, an optimized manifest file for the requested video chunk ([0006], “A manifest file associated with a streaming video for a media player of a client device is generated locally at a streaming video playback system. Generating the manifest file or manifest files locally from streaming metadata helps to reduce startup time by reducing the number of round trips over the network with the user equipment to the content sharing service.” [0046], “The streaming video playback system 130 receives 330 streaming metadata from the content sharing service. … The streaming video playback system 130 generates 340 a manifest file based on the received streaming metadata. The manifest file may include the master playlist, a media 
publishing, by the video optimization proxy, the optimized manifest file to the video client ([0006], [0046], [0052], “The proxy server 210 generates 414 a manifest file based on the selected media playlist and sends 416 the manifest file to the media player 120.” [0055], Figs. 1, 3-4), 
wherein the video client requests the requested video chunk from the video server based on the optimized manifest file ([0054], “The media player 120 sends 426 a request for the first video segment on the media playlist, where the request identifies a URL for downloading the first video segment from the content sharing service 160.” Figs. 1, 3-4).
While Gaunt teaches that the step of assuming control occurs via a proxy server, Gaunt does not expressly teach that the step of assuming control occurs via an HTTP proxy layer. Gaunt also does not expressly teach that the processing system operates to implement the HTTP proxy layer and the video optimization proxy together at a network element that is located remotely from and is in communication with the user equipment. Gaunt also does not expressly teach that the generating the video transfer rate selection and the video transfer resolution selection comprise selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment. Gaunt also does not expressly teach that the subscription level of the user equipment may limit video quality provided to the user equipment. While Gaunt teaches that the optimized manifest file comprises a video transfer rate or a video transfer resolution for the time slot of the video content, or a 
Brooks teaches:
generating a video transfer rate selection and a video transfer resolution selection comprising selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of user equipment ([0252], “For example, one rule implemented by the rules engine may comprise selectively servicing (or at least queuing first) requests from certain users first; e.g., those with a higher subscription priority or level under bandwidth-limited cases, and only after this tier of users is satisfied, servicing remaining content requests. In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not prevent lower tier subscribers from receiving at least say SD-level service, or service at a prescribed minimum bitrate.”);
wherein the subscription level of the user equipment may limit video quality provided to the user equipment ([0252], “In one variant, subscribers are divided into tiers (a hierarchy), and certain tiers of the hierarchy are serviced to a prescribed level first. For instance, one rule might impose a requirement that all ‘premium’ subscribers have their HD program requests serviced before lower-tier 
In view of Brooks’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the generating the video transfer rate selection and the video transfer resolution selection comprises selecting a video transfer rate or a video transfer resolution, or a combination of both, based on a subscription level of the user equipment, and such that the subscription level of the user equipment may limit video quality provided to the user equipment.. The modification would enable a means for prioritizing higher quality content according to subscription status, thereby potentially enhancing convenience for users. The modification would additionally provide a means for a content provider to incentivize users to subscribe to higher tier subscriptions.
Moreover, considering Brooks’ teaching for generating the video transfer rate selection and the video transfer resolution selection (Brooks: [0252]) with Gaunt’s teaching for the optimized manifest file containing a video transfer rate or a video transfer resolution for the time slot of the video content, or a combination of both (Gaunt: [0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the optimized manifest file contains the selected video transfer rate or the selected video transfer resolution for the time slot of the video content, or a combination of both. The modification would enable a combined system to generate an optimized manifest file based, at least in part, on a user’s subscription level. The modification would serve to 
While the combination teaches that the step of assuming control occurs via a proxy server (Gaunt: [0007], [0019], [0050]), the combination does not expressly teach that the step of assuming control occurs via an HTTP proxy layer. The combination also does not expressly teach that the processing system operates to implement the HTTP proxy layer and the video optimization proxy together at a network element that is located remotely from and is in communication with the user equipment.
Pontillo provides a teaching for utilizing an HTTP proxy layer (Abstract, [0065], [0068], “HTTP proxy layer 712 implements techniques to prevent other applications on the device from accessing the HTTP proxy. In one embodiment, the system determines if a connection to the HTTP proxy layer 712 came from the current process (i.e., the wrapped, host app), for example by looking through all the file descriptors in the current process and checking with the kernel to determine if any of file descriptors made the connection to HTTP proxy layer 712.”).
In view of Pontillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to such that the assuming control step occurs via an HTTP proxy layer, wherein the processing system is provided on top of the HTTP proxy layer. The modification would improve serve to facilitate regulation of access to the HTTP proxy. See Pontillo, [0068].
The combination teaches the limitations specified above; however, the combination does not expressly teach that the processing system operates to 
Swenson teaches a processing system that operates to implement a video optimization proxy at a network element that is located remotely from and is in communication with user equipment ([0021], “At a high-level, responsive to a user request, a client application 112 executing on the client computing device 102 requests to retrieve content over the network with the user equipment 110. The video detector 104 intercepts the request and determines if the request is for a video.” [0024], “As an inline network appliance, the video detector 104 receives all, or a subset of all the traffic sent and received by the client computing device 102, including Hypertext Transfer Protocol (HTTP), Real Time Messaging Protocol (RTMP) traffic. In such an embodiment, the video detector serves as a network proxy.” Fig. 1).
In view of Swenson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processing system operates to implement the HTTP proxy layer and the video optimization proxy together at a network element that is located remotely from and is in communication with the user equipment. By utilizing a processing system that is independent from the user equipment, the modification would serve to reduce processing requirements of user equipment devices, thereby potentially lowering costs for users. The modification would further serve to enhance processing efficiency of the system.

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaunt, Brooks, Pontillo, Swenson, and Millar et al. (US 2017/0013296).

Regarding claim 19, the combination teaches the limitations specified above; however, the combination does not expressly teach that the generating the optimized manifest file comprises analyzing the requested video chunk.
Millar teaches generating a manifest file by analyzing video chunk data ([0027], [0029], “generating the updated manifest based on the segment metadata includes adding an entry including the segment identifier and a location (e.g., a uniform resource locator ( URL)) at which the segment can be downloaded. In some implementations, the segment identifier is the URL.”).
In view of Millar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pikes et al. (US 2015/0350708) discloses a proxy server intercepting content requests to identify whether they contain video data ([0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426